DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-11 and 17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luoko (Pub. No. US 2016/0288440). 
With respect to claims 1-2 and 8-9, Luoko discloses a method for forming a custom fitted shoe insole (a system and a method that the uses non-molded insoles 100, a heater 200, and the molding device 300 to mold the non-molded insoles 100 to conform to the unique shape of a user's foot 5), comprising: 
With respect to claims 10-11 and 17, Luoko discloses a system for forming a custom fitted shoe insole (a system and a method that the uses non-molded insoles 100, a heater 200, and the molding device 300 to mold the non-molded insoles 100 to conform to the unique shape of a user's foot 5), comprising: a shoe insole template plate (insoles 100 may include at least one rigid layer that becomes pliable upon heating) containing a material that deforms when sufficiently heated and subjected to pressure (the selected non-molded insole 100 is inserted into the heater 200 and heated until the at least one rigid layer becomes pliable, see paragraph [0034]), and hardens when cooled to keep its deformed shape (the now molded insole 100' is removed from between the user's foot 5 and the molding device 300 and allowed to cool); a foam structure configured to receive the sufficiently heated shoe insole template plate and to guide a user to apply foot pressure to deform the shoe insole template plate to match the topology of the bottom of the user's foot (body 301 of the molding device 300 may include one or more internal layers of gel and one or more internal layers of foam, as will be described below, placed within a flexible cover 360, see paragraph [0046]); and a casing configured to house the foam structure (placed within a molding stand 400, see figure 11); wherein the temperature is predetermined based on the composition of the shoe insole template plate (one 
With respect to claims 18-19, Luoko discloses each of the insoles 100 includes a cover layer 110 placed on top of a foam layer 120, a rigid layer 130, formed of a heat-moldable material, placed below the foam layer 120, and a base layer 140 covering the rigid layer 130. In some embodiments, the cover layer 110 and the foam layer 120 extend under the entirety of the user's foot 5, for example, from the rearfoot area 101 to the forefoot area 105. In some embodiments, the rigid layer 130 and the base layer 140 extend only under the rearfoot area 101 and at least a portion of the midfoot area 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luoko. Luoko as described above discloses all the limitations 
	With respect to claim 4-7 & 13-16, Luoko discloses insoles template plates 100 are made from four layers. Each of the insoles 100 includes a cover layer 110 placed on top of a foam layer 120, a rigid layer 130, formed of a heat-moldable material, placed below the foam layer 120, and a base layer 140 covering the rigid layer 130 (PETG). It would have been obvious to one of ordinary skill in the art to make the top layer of Luoko from polyester and the foam layer of Luoko from rubber or EVA, It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	With respect to claims 3 & 12, Luoko discloses rigid layer 130 of the insole 100 can be made from a heat-formable or thermoplastic material, such as a glycol-modified polycyclohexylenedimethylene terephthalate copolymer (PCTG), ABS, PVC, A-PET, PETG, or another suitable material that is (1) substantially rigid throughout a range of temperatures at which the insole 100 will be used, for example, the range of temperatures typical within a user's shoe, and (2) substantially pliable or moldable throughout a range of temperatures that will be used during the molding process, for example, temperatures in the range of about 120 to about 140.degree. C. (about 248 degrees Fahrenheit). Luoko discloses that one or more heater controls 210 may allow a user to select 
	With respect to claim 20, official notice is taken that it is old and conventional to provide a notch portion to a casing that is configured to guide the user where to position the shoe insole template plate on the foam structure. It would have been obvious to one of ordinary skill in the art in view of the official notice to provide a notch to the casing/molding stand 400 of Luoko to guide the user where to position the insole template plate on the foal structure. With respect to the material of the casing/molding stand, it would have been obvious to one of ordinary skill in the art to make the molding stand 400 of Luoko from at least one material selected from the group consisting of cardboard, wood, plastic, and metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are system and methods of forming custom fitted shoe insoles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
02/07/2022